          Case 1:16-cr-00809-VM Document 281 Filed 06/11/19 Page 1 of 2



                          11 Park Place, Suite 914, New York, New York 10007
                       www.bcmlaw.com Tel. (212) 321-0087 Fax (917) 722-0930

                                                                                 Andrew M. J. Bernstein
                                                                                       Lance A. Clarke
                                                                                   Joshua S. Moskovitz




                                          June 11, 2019

Hon. Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                            Re: United States v Randy Torres, et al
                                       16 CR 809 (VM)

Dear Judge Marrero,


I request that Your Honor assign Julie de Almeida, Esq. as a litigation support specialist to assist
in the defense of Mr. Torres. In this matter, the government provided the defense with voluminous
social media records. These records are tens of thousands of pages long and, through no fault of
the government, are formatted in a way that is not meaningfully useful to the defense. To remedy
this issue, one would need to reformat the raw social media zip files, also provided by the
government, with a particular type of software program. The reformatting would both condense
the social media records and also display the information in a way that the defense can
meaningfully review these records. The reformatting requires not only a program but the expertise
and experience in such reformatting.

Ms. de Almeida has the expertise, experience, and access to the software to properly reformat and
organize the voluminous social media records so that the defense can actually review the social
media in a meaningful way. Without her assistance the defense would be unable to do so. It is the
defense’s understanding that there are seven (7) zip files that contain the raw social media data
and that it takes approximately ten (10) hours to process and reformat each zip file. In order to
control costs, we will be sharing the reformatted discovery materials with counsel for the other co-
defendants.

Ms. de Almeida is an experienced and well-known attorney, discovery coordinator, and litigation
support specialist who has been appointed to numerous CJA cases in the Southern District of New
York. Additionally, she has been assigned to and/or assisted with complex multiple defendant
cases that have involved enormous amounts of electronic discovery in the Northern District of
California, Nevada, Kansas, Virginia, Puerto Rico, Oregon and Missouri.
          Case 1:16-cr-00809-VM Document 281 Filed 06/11/19 Page 2 of 2




Therefore, I respectfully request that Your Honor assign Julie de Almeida, Esq. as a litigation
support specialist to assist Mr. Torres in his defense. I ask that Your Honor approve that she may
bill at a rate of $148/hour for up to seventy (70) hours and leave to request more hours if need be.

Thank you very much.



                                                     Respectfully submitted,


                                                    ___________________________________
                                                     Andrew M. J. Bernstein, Esq.
                                                     Attorney for Defendant Randy Torres
                                                     BERNSTEIN CLARKE & MOSKOVITZ,
                                                     PLLC
                                                     11 Park Place, Suite 914
                                                     New York, NY 10007
                                                     bernstein@bcmlaw.com
